Per Curiam:
As the proceeding in this case is equivalent to a regular condemnation of the property of the appellants to and for the use of the People’s Natural Gas Company, a corporation having the right of eminent domain, and the bond ordered by the court appearing to be sufficient to cover all damages that may result by reason of the company’s entry and occupation of the sidewalk we cannot reverse the order of the common pleas.
The decree is affirmed and the appeal dismissed, at the costs of the appellants.